Citation Nr: 1414979	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-49 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for fracture of the distal radius, left wrist, with resection, status post (s/p) open reduction internal fixation with bone graft.

2.  Entitlement to a rating in excess of 10 percent for scar, left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2008 rating decision issued by the Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted a temporary 100 percent rating for treatment requiring convalescence from October 17, 2007 to December 1, 2007, and assigned a 10 percent rating thereafter.  It also continued the 10 percent rating for the Veteran's left wrist scar.

The issue of entitlement to a rating in excess of 10 percent for the left wrist fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The Veteran has one or two scars.  One scar is painful.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left wrist scar were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by an October 2007 letter that explained how VA could assist the Veteran with obtaining evidence in support of her claims.  It also explained what needs to be shown for an increased rating and how VA assigns ratings and effective dates for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA treatment records, and the written contentions of the Veteran and her mother.  The Veteran was afforded  VA examinations of her left wrist in April 2008 and July 2012 that adequately documented the characteristics of her scars.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 Increased Rating

The Veteran seeks a higher rating for her left wrist scars.  She does not make any particular contentions about the scars.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  The disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's scars are rated pursuant to  38 C.F.R. § 4.118, diagnostic code 7804.  A 10 percent rating applies to one or two scars that are unstable or painful.  A 20 percent rating applies for three or four scars that are unstable or painful.  A 30 percent rating applies for five or more scars that are unstable or painful.  If one or more scars is both unstable and painful, 10 percent is added to the evaluation that is based on the total number of painful or unstable scars.

There are other diagnostic codes applicable to large scars or scars of the head, face, and neck, but those codes are not applicable in this case.

VA examination in April 2008 documented two scars.  The first was a level scar at the left wrist dorsum measuring about 3.0cm by .25 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The second scar was located at the left forearm volar wrist aspect.  It was level and measured about 7cm by .3 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  

The Veteran was reexamined in July 2012.  She reported that she had three wrist surgeries.  There was one scar that was painful.  None of the scars were unstable.  There was no scar that was both unstable and painful.  The scars did not result in limitation of function.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms associated with the scar.  The scars did not affect the Veteran's ability to work.

The Veteran has indicated that she has difficulty using her left (dominant) hand, but she has not attributed this to the scars themselves but to the underlying injury.

The Veteran does not meet the criteria for a rating in excess of 10 percent for her scars.  She does not have three or more painful scars.  She does not have any unstable scars.  She also does not have any scars that are both painful and unstable.  She does not have any non-linear scars and her scars do not cause disfigurement of the head, face, or neck.

The appellant is competent to report the number of surgeries and that she has three scars.  However, neither the lay nor medical evidence establishes that she had three painful scars.  Unless the scars result in some impairment (unstable or painful), the number of scars is not determinative.  Rather, it is the number of painful or unstable scars. 

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran does not have any limitation of function associated with her scars.  The existence of one or two painful scars is specifically contemplated by the rating schedule.  

ORDER

A rating in excess of 10 percent for left wrist scar is denied.


REMAND

The Veteran contends that she has considerable disability of her left (dominant) hand.  She had three surgeries on her wrist; in the most recent surgery a piece of her ulna was resected and grafted onto the radius.  She has painful motion of the wrist and is unable to lift heavy objects.  She needs help to carry inventory and clean at work.  Her mother alleged that the Veteran is basically unable to use her left hand and had to learn to do everything with her right hand.  Her representative contends that the Veteran developed a disability of the forearm due to the last surgery involving the bone graft.

While the Veteran was afforded VA examination of the wrist, which basically focused on range of motion, she has alleged limitation of function of the hand and forearm related to the left wrist injury and subsequent surgeries.  She has not been afforded a complete examination to discern to level of disability to the forearm and hand as affected by the wrist injury.  A comprehensive picture of the Veteran's symptoms, including whether her injury may more appropriately be rated under diagnostic codes associated with the forearm and/or hand, cannot be ascertained without a complete examination of the left forearm, wrist, and hand.

Additionally, while a VA examination of the left wrist was performed in July 2012 there are no treatment records subsequent to the October 2007 surgery.  These should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify all treatment that she received for her left wrist after her October 2007 surgery.  All identified treatment records should be obtained, to the extent that the Veteran provides the necessary releases.  VA treatment records should also be obtained.  If records are identified but cannot be obtained, the RO should document the efforts that were made to obtain the records and the Veteran should be informed of VA's inability to obtain the records.  She should be notified that she may submit these records on her own behalf.  

2.  Afford the Veteran a complete examination of her left forearm, wrist, and hand.  All symptoms and functional effects of the left wrist fracture and subsequent surgeries should be documented, including any associated nerve or muscle injury and/or impairment to the left forearm and/or hand.  Findings and functional impairment should be set forth in detail.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 


Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


